Citation Nr: 1308531	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and June 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his wife testified at a Travel Board hearing in September 2009 before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This case was previously before the Board in July 2010, when the Board reopened the issues of entitlement to service connection for residuals of a head injury, for bipolar disorder, and for depression based on the submission of new and material evidence, and remanded those three issues, as well as the issues of entitlement to service connection for a lumbar spine disability and for COPD, for additional development.

Also in July 2010, the Board reopened the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) based on the submission of new and material evidence, and remanded that issue, as well as the issues of entitlement to service connection for bilateral hearing loss, for tinnitus, and for a cervical spine disability, for additional development.  Thereafter, in an August 2012 rating decision, service connection was granted for PTSD, for bilateral hearing loss, for tinnitus, and for a cervical spine disability.  As that decision represents a full grant of benefits sought with regard to those four issues, they are no longer a part of the current appeal.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

The issues of entitlement to service connection for residuals of a head injury, for bipolar disorder, and for depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A lumbar spine disability was not manifested in active service or for several years after service discharge, nor is lumbar spine disability otherwise causally related to active duty service.

2.  COPD was not manifested in active service or for many years after service discharge, nor is CPOD otherwise causally related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For his claim for service connection for a lumbar spine disability, the RO provided the Veteran with pre-adjudication notice by letters dated in April 2004 and February 2005.  The notifications complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While these notifications did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection are denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO provided the Veteran with additional notice in November 2005 and July 2010 subsequent to the initial adjudication.  These additional notifications complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

For his claim for service connection for COPD, the RO provided the Veteran with pre-adjudication notice by letter dated in April 2007.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The RO provided the Veteran with additional notice in July 2010, subsequent to the initial adjudication, which also complied with the specificity requirements of Dingess and Quartuccio.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, private, and VA treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board at the RO in September 2009.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.

The record reflects that the Veteran receives Social Security Administration (SSA) benefits due to psychiatric disabilities (as evidenced by a SSA award sheet dated in November 1998).  While the decision awarding such benefits is not currently of record, the Board has determined that such decision is not relevant to the lumbar spine disability or COPD claims on appeal, and therefore such decision does not need to be obtained prior to the adjudication of these claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321(Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the Veteran seeks benefits, relevance is not established.").

All of the relevant development requested by the Board's July 2010 remand was fully completed with regard to the Veteran's lumbar spine disability and COPD claims, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, despite recent unsuccessful attempts to obtain VA treatment records from the Minneapolis VAMC pertaining to treatment for the Veteran's lumbar spine from 1981 to 1982, these records are already located in the claims file, and have been reviewed in connection with this decision.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims for service connection for a lumbar spine disability and for COPD at this time.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  ***  [ADAPT CITE TO FIT VET'S SERVICE).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Lumbar Spine Disability

The Veteran's service treatment records document that he was in an automobile accident in May 1973.  While a complaint of neck pain was noted at that time, there was no mention of the Veteran's back or lumbar spine.  The service treatment records are completely silent for any complaints, findings, or treatment pertaining to the Veteran's lumbar spine at any time.

Following his discharge from service in December 1973, a Report of Accidental Injury dated in July 1977 notes that in June 1977, the Veteran was thrown off a horse he was riding and fractured his neck.  At VA examinations in September 1981, August 1983, and October 1983, the Veteran reported constant low back pain since this June 1977 post-service horse-riding accident.  At a September 1994 VA joints examination, the Veteran reported the automobile accident in service, but "says that the back was okay at that time....The back symptoms started in the late 1970s and he [the Veteran] thinks this relates to a horse injury."

In November 1994, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability, claimed as the result of improper VA treatment in June 1977 following his horse-riding accident.  (He described this alleged improper VA treatment in an October 1994 statement, stating that he was placed in a Stryker frame and was dropped out of it when the strap broke.)  In a September 1995 medical opinion, a VA physician noted that there was no record of such fall in the hospital records, and that x-rays of the lumbar spine revealed only minimal osteoarthritic changes consistent with the aging process rather than injury.  His claim for compensation under 38 U.S.C.A. § 1151 was denied in an October 1995 rating decision.

The first time the Veteran alleged that he currently has a lumbar spine disability due to his military service was in an April 2005 statement, after filing the current claim for service connection in March 2004.  In his April 2005 statement, he alleged that his in-service automobile accident had caused injury to his back (as well as his neck).  In a May 2005 statement, he alleged that his current lumbar spine disability was due to this in-service injury.

Private treatment records reflect that the Veteran underwent surgical fusion of the lumbar spine at L4-L5 in July 2010.

Pursuant to the Board's July 2010 remand, the Veteran underwent a VA examination for his thoracolumbar spine in August 2012.  On that occasion, the Veteran reported that he first injured his low back in the May 1973 in-service automobile accident.  He stated that he had loss of consciousness and did not recall all of the details of the accident, but he did recall being treated for a whiplash injury of the neck, and he did recall "back pain that was less severe than the neck injury."  The Veteran also reported the two post-service injuries to his low back, specifically the horse-riding injury in June 1977 and the fall in the VA hospital thereafter.

The August 2012 examiner diagnosed the Veteran with degenerative disc disease, lumbar strain, and lumbar radiculopathy.  The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's claimed lumbar spine disability is causally related to his active duty service or any incident therein.  To support his opinion, the examiner provided the following rationale.  He stated that the single record in the service treatment records that relates to the in-service automobile accident of May 1973 refers only to a neck condition, with nothing in the service treatment records indicating that he was treated for a back condition.  The examiner noted a post-service November 1980 x-ray report which was ordered for "recurrent back pain" and which noted normal alignment, normal intervertebral disc spaces, and an old post traumatic mild compressed deformation of the upper end plate of L-1, but otherwise the bony structure was unremarkable.  The examiner concluded that he found no evidence to support a back condition occurring during service.

There are no medical opinions of record to suggest a link between any current lumbar spine disability and the Veteran's active service.

While the Veteran claims to have injured his lumbar spine during the May 1973 automobile accident in service, his service treatment records do not document any complaints, findings, or treatment of any lumbar spine injury.  The Board believes it reasonable to assume that medical personnel would have documented low back symptoms at that time in the course of rendering treatment for the injuries related to the accident.  This is precisely where one would expect to find any low back complaints or abnormal findings to be documented.  Furthermore, the record reflects that the Veteran did not complain of any low back pain until after his discharge from service, specifically after his June 1977 post-service horse-riding accident.  Finally, the record reflects that the Veteran did not allege that he had a lumbar spine disability due to an incident of military service until April 2005, after filing the current claim for service connection in March 2004.  The Board finds that the Veteran's assertions regarding low back problems beginning during service are simply not credible when viewed against the overall record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of a veteran in weighing credibility).

The Veteran has offered his own opinions on etiology, stating that his symptoms of low back pain began during service and were caused by an in-service injury.  The Veteran is competent to describe his symptoms of low back pain without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such pain as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current lumbar spine disability; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the absence of any evidence of a lumbar spine disability in service, the passage of several years after his service discharge before any low back pain was first complained of in the evidence of record (and that such complaints were specifically related to a post-service June 1977 horse riding injury), and the absence of any competent evidence linking any current lumbar spine disability to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a lumbar spine disability is not warranted.

COPD

The Veteran's service treatment records document that he complained of "chest trouble" in November 1972.  The service treatment records are completely silent for any complaints, findings, or treatment for COPD or any other respiratory disorders.

Following his discharge from service in December 1973, the Veteran testified at a Decision Review Officer (DRO) hearing for an unrelated claim (entitlement to nonservice-connected pension) in August 1981.  At that hearing, he testified that it was hard sometimes for him to breathe and that it felt sometimes like he was coughing up water or some liquid out of his lungs.  He did not state or suggest in any way that such symptoms were related to his military service.

The first time the Veteran alleged that he currently has COPD due to his military service was in a September 2006 statement, just before filing the current claim for service connection in March 2007.  In his September 2006 statement, he alleged that he had "bad lungs which are considered side effects from the chemical warfare" that he experienced in service.  Specifically, the "chemical warfare" consisted of inhaling chemicals during the clean-up of a spill which resulted when a plane crashed onto the flight deck of his ship and spilled chemicals.

VA treatment records reflect that the Veteran underwent pulmonary function tests (PFTs) in March 2007.  The results revealed a moderate obstructive lung defect.

At his September 2009 Travel Board hearing, the Veteran reiterated his belief that his COPD resulted from having to work on the flight deck in service and being exposed to aircraft fumes and smoke.  He affirmed that he only fought one fire while he was aboard the ship.  He also admitted that he used to smoke cigarettes 10 or 15 years ago.

Pursuant to the Board's July 2010 remand, the Veteran underwent a VA respiratory examination in August 2012.  On that occasion, the Veteran reported that he was exposed to fumes in the Navy when helping to put out a fire on the flight deck.  He also reported that he had exposure to other chemicals in use in his work area while on active duty.  He stated that he started smoking before joining the Navy, that he had no respiratory complaints when he joined the Navy, and that he smoked cigarettes for about 15 to 25 years (at up to one pack daily) until he quit and smokes marijuana (at up to 1 to 2 times per day for a total of about six years) which is currently ongoing.

The August 2012 examiner diagnosed the Veteran with COPD and chronic bronchitis.  The examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's claimed COPD is causally related to his active duty service or any incident therein.  To support his opinion, the examiner provided the following rationale.  He stated that the Veteran's claimed exposure to fumes while fighting a fire on the deck of the aircraft carrier on which he served occurred in October 1972 due to an aircraft crash on the flight deck.  He noted that the log entry of the ship for that event indicates that the fire was extinguished in three minutes.  He noted that there was no service treatment record entry on the Veteran's exposure, if any, to fumes during this event.  He further noted that there are no records found in the service treatment records of chemical exposure.  Two VA chest x-ray reports in 1977, after discharge from service, were read as normal.  While PFTs in March 2007 reported moderate COPD changes, current PFTs showed minimal COPD changes.  Furthermore, the Veteran reported a history of smoking one pack of cigarettes daily for about 25 years.  The examiner noted the one note in the service treatment records dated in November 1972 where the Veteran complained of chest trouble, but noted that there was no documentation of a pathological diagnosis, and the accompanying chest x-ray was reported clear.  The examiner concluded that the principal cause of the Veteran's condition is his tobacco smoking, as there are no notes in the service treatment records indicating that he was diagnosed with or treated for COPD while on active duty.  Therefore, the examiner concluded that it is the tobacco use for 25 years that is the cause of the COPD.

There are no medical opinions of record to suggest a link between the Veteran's current COPD and his active service.

While the Veteran claims to have been exposed to chemicals during his active service (including as a result of the October 1972 flight crash on deck), his service treatment records do not document any complaints, findings, or treatment relating to any such exposure.  Furthermore, the record reflects that the Veteran did not allege that he had COPD due to an incident of military service until September 2006, just before filing the current claim for service connection in March 2007.  The Board finds that the Veteran's assertions not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of a veteran in weighing credibility).

The Veteran has offered his own opinions on etiology, stating that his symptoms of COPD began during service and were caused by in-service chemical exposures.  The Veteran is competent to describe his symptoms of breathing difficulty without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current COPD; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Given the absence of any evidence of COPD in service, the passage of several years after his service discharge before any breathing difficulties were first complained of in the evidence of record (and that such complaints were not alleged to be indicative of COPD or related to any in-service incident), the passage of many years after his service discharge before COPD was diagnosed, and the absence of any competent evidence linking the Veteran's current COPD to service, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for COPD is not warranted.


ORDER

Entitlement to service connection for lumbar spine disability is not warranted.  Entitlement to service connection for COPD is not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the claim for residuals of a head injury, the Board notes that an August 2012 rating decision granted service connection for a scar, residual scalp laceration; therefore, that part of the head injury residuals claim has been granted.

Pursuant to the Board's July 2010 remand, the Veteran underwent VA examinations for PTSD and traumatic brain injury (TBI) in August 2012.  At both examinations, the Veteran reported that he started having seizures after his in-service head injury.  In the PTSD examination report, the examiner noted that the Veteran's reported seizure disorder "remains somewhat unexplained."  The examiner noted that he had questioned the Veteran's wife about the exact nature of the seizure activity she has seen.  The examiner concluded that the likelihood of such seizures being a delayed result of head injury is extremely low in this case, in view of the rather "minor" nature of the head injury itself and the "long delay" before the appearance of seizures.

Following the August 2012 examinations, the Veteran's wife (who revealed that she is a nurse) submitted a statement in August 2012 affirming that she had witnessed the Veteran having seizures.

In light of the above, the Veteran should be scheduled for a VA neurological examination by an appropriate specialist to determine whether his current seizure disorder (included as part of his claim for service connection for residuals of a head injury) is related to any incident of his active service, including the head injury therein.

With regard to the claims for service connection for bipolar disorder and for depression, the record reflects that the Veteran receives Social Security Administration (SSA) benefits due to psychiatric disabilities, including bipolar disorder (as evidenced by a SSA award sheet dated in November 1998).  The Board's July 2010 remand instructed the RO to obtain all medical records and administrative decisions associated with any claim for SSA disability benefits.  While SSA records have been associated with the claims file, the decision awarding such benefits is not of record.  A request must be made to the SSA for a complete set of records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, the RO/AMC should print out the records and associate the copies with the claims file.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  After completion of the above, the RO/AMC should schedule the Veteran for a VA neurological examination by an appropriate specialist to determine the nature and likely etiology of his current seizure disorder (included as part of his claim for service connection for residuals of a head injury).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

Based on examination of the Veteran and review of the record, the examiner should then respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's seizure disorder is related to any incident of his military service?  The examiner is to specifically consider and address the Veteran's contention that he started having seizures after his in-service head injury, as well as his wife's observations of his seizure activity.

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal.  If any issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


